



Exhibit 10.1




2020 Director Compensation Summary


Non-employee directors of PNM Resources, Inc. (the “Company”) receive their
annual retainer in the form of cash and stock-based compensation as determined
by the Company's Board of Directors (the “Board”). At the December 2019 Board
meeting, the Board approved making the following changes to director
compensation for 2020: increasing the annual cash retainer from $80,000 to
$85,000 and the market value of the annual award of restricted stock rights from
$105,000 to $115,000, increasing the Compensation Committee chair retainer from
$10,000 to $12,500 and the Finance and Nominating Committee chair retainers from
$7,500 to $10,000. Thus, the 2020 annual retainer for non-employee directors is
as follows:


 
 
 
 
Annual Retainer:
 
An annual cash retainer of $85,000 paid in quarterly installments and restricted
stock rights* with a grant date market value of $115,000
Lead Director Fee:
 
$25,000 paid in quarterly installments
Audit and Ethics Committee Chair Retainer:
 
$15,000 paid in quarterly installments
Compensation and Human Resources Committee Chair Retainer:
 
$12,500 paid in quarterly installments
Finance Committee Chair Retainer:
 
$10,000 paid in quarterly installments
Nominating and Governance Committee Chair Retainer:
 
$10,000 paid in quarterly installments
Supplemental Meeting Fees:
 
$1,500 –payable for and after each meeting of a particular committee or the full
Board, as the case may be, attended by a committee member or non-employee
director, respectively, in excess of eight committee or full Board meetings
annually



Directors are also reimbursed for any Board-related expenses, such as travel
expenses incurred to attend Board and Board committee meetings and director
educational programs. Further, directors are indemnified by the Company to the
fullest extent permitted by law pursuant to the Company’s bylaws and
indemnification agreements between the Company and each director. No retirement
or other benefit plans are available to directors.


* The amount of the annual award of restricted stock rights is determined by
dividing $115,000 by the closing price of the Company’s stock on the New York
Stock Exchange on the day of the grant. Restricted stock rights granted under
the Company’s Performance Equity Plan vest on the first anniversary of the grant
date, subject to vesting acceleration upon certain events, including disability.
The directors may defer receipt of vested restricted stock rights granted on and
after May 2018 to the earlier of (1) the five-year anniversary of termination of
service with the Board or (2) a date certain or termination of service
anniversary selected by the director. These awards are typically made at the
annual meeting of directors, unless the meeting occurs during a black-out period
for trading in the Company's securities as specified in the Company’s Insider
Trading Policy. As set forth under the Company’s Equity Compensation Awards
Policy, under those circumstances, the Board will either (a) schedule a special
meeting after the expiration of the black-out period, (b) make awards pursuant
to a unanimous written consent executed after the expiration of the black-out
period, or (c) pre-approve the equity awards with an effective date after the
expiration of the black-out period. The date of the awards is the date on which
the Board approves the awards, unless (i) the approval date is a non-trading
day, in which case the date is the immediately preceding trading date or (ii) in
the case of pre-approval during a black-out period, in which case the grant date
is the first trading date after the expiration of the black-out period. The PEP
limits the maximum amount of shares that may be granted to any non-employee
director during any calendar year to no more than 15,000 shares.


